6/14/2021                                                                                             Document List
                                      NYSCEF New York Stoic (ourls Electronic Filing
                                                    —                                                (Li.



  651714/2021                     -   New York County Soreme Cout
       £iao  Capt or Pirs copilot tiC v. Target Drilling Inc. ct ci
       Cute ypaa connercia I contract -




       Case Status Pre.R)I
              Status Partial PartIcIpatIon Recorded                            -




  Narrow By Options

       Document Type:           Please select   .                      Filed By:
        Piease select..

       Motion Info:                                                    Filed Dote:

                          ifl    tfrwu                  9
       Document Number:

   Qpy         Document List with Motion Folders




  Son By: Dote


   I     SUMMONS          COfrpuqir                              Wtld, B.               Processed
                                                                 F ed. 03/13/2021       CrRnptioi    Pu,:   to
                                                                 Aeca..ec. 01/!5/202:

   P     AFFIRMATION/AFFiDAVIT OF stRyIrt                        Foster P.              Processed
         AFFIDAVIT OP 5CR VICE ON STEPHEN KRAVITS                Filed; es/28/2o21      Confirmation Netire
                                                                 Received; 05/28/202!

         AFFIRMATION/AFFIDAVIT OF SERVICE                        Fottet F               Processed
         AFFIDAVIT OF SERVICE ON TARGET DRILLING                 Filed: 05/28/2021      Confirmation Notice
                                                                 Received: 05/28/2021




                                                                                     EXHIBIT A


                                                                                                                      York County Supr.,.   1/1
